DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Robert Evora on 04/27/2022.

The application has been amended as follows: 
The Amendment to the Claims filed 04/11/2022 has been deleted and replaced as following:--

 
1. (Currently Amended) A container, comprising: 
a container body having an open end, a bottom surface, and at least one supporting rib with at least one indent; 
at least one ring adapted to fit around an outer surface of the container body, the ring completely covering the at least one supporting rib and having at least one tab that is adapted to align with and slide within at least one indent when the ring is twisted; 
a base that secures onto the bottom surface of the container body; and 
a locking mechanism comprising: 
a handle disposed on an outer surface of the base, the handle rotationally independent from the base and connected to a locking plate, 
wherein the locking plate connects the base to the container body. 

2. (Original) The container recited in claim 1, wherein the at least one ring is a plurality of rings, further comprising: 
a first end having a shoulder; and 
a second end having a recess, 
wherein the shoulder of each ring is adapted to fit into the recess of at least a one other ring located adjacent thereto. 

3. (Original) The container recited in claim 2, further comprising a lid that secures onto the open end of the container body. 
4. (Currently Amended) The container recited in claim 1, the locking mechanism further comprising: at least one register on the locking plate; and at least one index disposed on the bottom surface of the container body, wherein, to secure the base onto the container body: the index is aligned with and slid through the register and the handle is turned to rotate the locking plate to capture the locking index. 
5. (Original) The container recited in claim 4, wherein the at least one ring is a plurality of the rings, each ring having: 
a first end having a shoulder; and 
a second end having a recess, 
wherein the recess of each ring is adapted to receive the shoulder of at least one other ring located adjacent thereto. 

6. (Original) The container recited in claim 1, further comprising: 
a lid assembly having a flexible lid with a spout and a collar adapted to receive the flexible lid, wherein the lid assembly is adapted to be secured onto the open end of the container body. 

7. (Original) The container recited in claim 6, wherein the flexible lid has an extended skirt that forms a seal between the open end of the container body and the collar. 
8. (Currently Amended) A twist ring container, comprising: 
a container body having an open end and a bottom surface; 
a base; 
one or more rings adapted to be stacked and placed around an outer surface of the container body; and 
a locking mechanism comprising: 
a handle disposed on an outer surface of the base, the handle rotationally independent from the base and connected to a locking plate, the locking plate having at least one register; and 
at least one index on the bottom surface of the container body, the index adapted to align with and slide through the register when the base is placed on the bottom surface of the container body, 
wherein the base secures to the container body with the locking mechanism such that when the handle is gripped and rotated by a user, the locking plate rotates to capture the locking index. 

9. (Original) The twist ring container recited in claim 8, further comprising: 
a flexible lid having a spout; and 
a lid collar having threads and adapted to receive the flexible lid, 
wherein the container body has mating threads adapted to be secured to the threads of the lid collar. 

10. (Original) The twist ring container recited in claim 9, wherein the flexible lid has an extended skirt that forms a seal between the container body and the lid collar. 

11. (Original) The twist ring container recited in claim 8, wherein each ring has: 
a first end having a shoulder; and 
a second end having a recess, 
wherein the shoulder of the ring is adapted to fit into the recess of at least a second ring located adjacent thereto. 

12. (Original) The twist ring container recited in claim 8, further comprising a lid that secures onto the open end of the container body. 
13. (Original) The twist ring container recited in claim 12, wherein each ring has: 
a first end having a shoulder; and 
a second end having a recess, 
wherein the shoulder of each ring is adapted to fit into the recess of any other ring. 

14. (Currently Amended) A container assembly, comprising: 
a container body comprising: 
an open end; 
a bottom surface having at least one index; and 
an outer surface having at least one supporting rib with at least one indent; 
at least one ring adapted to fit around the outer surface of the container body, the at least one ring completely covering the at least one supporting rib and having at least one tab adapted to slide within the at least one indent when the ring is twisted; and 
a base, that secures onto the bottom surface of the container body, the base comprising: 
a locking mechanism comprising: 
a handle disposed on an outer surface of the base, the handle rotationally independent from the base; and 
a locking plate connected to the handle the locking plate having at least one register, 
wherein the base secures onto the bottom surface of the container body when the locking index is captured by the locking plate. 

15. (Original) The container assembly recited in claim 14, further comprising a lid. 
16. (Original) The container assembly recited in claim 15, the at least one ring is a plurality of the rings, each ring having: 
a first end having a shoulder; and 
a second end having a recess, 
wherein the recess of each ring is adapted to receive the shoulder of at least one other ring located adjacent thereto. 

17. (Original) The container assembly recited in claim 16, where the shoulders on the rings are sized differently than the other shoulders. 
18. (Original) The container assembly recited in claim 14, further comprising: 
a flexible lid having a spout and an extended skirt; and 
a collar having threads, the collar adapted to receive the flexible lid, 
wherein the container body has mating threads adapted to secure the threads of the collar, the extended skirt forming a seal between the open end of the container body and the collar. 

19. (Original) The container assembly recited in claim 18, wherein the at least one ring is a plurality of the rings, each ring having: 
a first end having a shoulder; and 
a second end having a recess, 
wherein the shoulder of each ring is adapted to fit into the recess of at least one other ring located adjacent thereto. 

20. (Original) The container assembly recited in claim 19, where the shoulder on each ring is adapted to fit into the recess on one other predetermined ring.--
Allowable Subject Matter
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         April 28, 2022